Exhibit 10.2

 

AMENDMENT NUMBER FOUR
TO CREDIT AGREEMENT

 

This AMENDMENT NUMBER FOUR TO CREDIT AGREEMENT (this “Amendment”) is entered
into as of August 13, 2008, by the lenders identified on the signature
pages hereof (the “Lenders”), WELLS FARGO FOOTHILL, INC., a California
corporation (“Agent”; and together with the Lenders, the “Lender Group”), as the
arranger and administrative agent for the Lenders, and 155 EAST TROPICANA, LLC,
a Nevada limited liability company (“Parent”) and each of Parent’s Subsidiaries
identified on the signature pages hereof (such Subsidiaries, together with
Parent, are referred to hereinafter each individually as “Borrower”, and
individually and collectively, jointly and severally, as the “Borrowers”), with
reference to the following:

 

WHEREAS, Borrowers and the Lender Group are parties to that certain Credit
Agreement, dated as of March 29, 2005, as amended by that certain Amendment
Number One to Credit Agreement, dated as of January 30, 2006, as further amended
by that certain Amendment Number Two to Credit Agreement dated as of June 2,
2006 and as further amended by that certain Amendment Number Three to Credit
Agreement dated as of December 15, 2006 (as amended, restated, supplemented, or
otherwise modified from time to time, the “Credit Agreement”);

 

WHEREAS, Borrowers have requested that the Lender Group make certain amendments
to the Credit Agreement; and

 

WHEREAS, subject to the terms and conditions set forth herein, the Lender Group
is willing to make the amendments requested by Borrowers.

 

NOW, THEREFORE, in consideration of the foregoing and the mutual covenants
herein contained, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereby agree as
follows:

 


1.     DEFINED TERMS.  CAPITALIZED TERMS USED HEREIN AND NOT OTHERWISE DEFINED
HEREIN SHALL HAVE THE MEANINGS ASCRIBED TO THEM IN THE CREDIT AGREEMENT, AS
AMENDED HEREBY.


 


2.     AMENDMENTS TO CREDIT AGREEMENT.


 


(A)           SECTION 3.4 OF THE CREDIT AGREEMENT IS HEREBY AMENDED AND RESTATED
IN ITS ENTIRETY AS FOLLOWS:


 

“3.4        Term.  This Agreement shall continue in full force and effect for a
term ending on September 30, 2011 (the “Maturity Date”).  The foregoing
notwithstanding, the Lender Group, upon the election of the Required Lenders,
shall have the right to terminate its obligations under this

 

--------------------------------------------------------------------------------


 

Agreement immediately and without notice upon the occurrence and during the
continuation of an Event of Default.”

 


3.     CONDITIONS PRECEDENT TO AMENDMENT.  THE SATISFACTION OF EACH OF THE
FOLLOWING SHALL CONSTITUTE CONDITIONS PRECEDENT TO THE EFFECTIVENESS OF THIS
AMENDMENT AND EACH AND EVERY PROVISION HEREOF:


 


(A)           AGENT SHALL HAVE RECEIVED THIS AMENDMENT AND THAT CERTAIN FIRST
AMENDMENT TO THE FEE LETTER, DULY EXECUTED BY THE PARTIES HERETO, AND THE SAME
SHALL BE IN FULL FORCE AND EFFECT.


 


(B)           AGENT SHALL HAVE RECEIVED AN AMENDMENT FEE IN THE AMOUNT OF
$150,000, WHICH AMOUNT BORROWERS AUTHORIZE AGENT, FOR THE BENEFIT OF THE
LENDERS, TO CHARGE TO THE LOAN ACCOUNT.  SUCH FEE SHALL BE FULLY EARNED AND PAID
IN FULL IN IMMEDIATELY AVAILABLE FUNDS ON OR BEFORE THE DATE HEREOF.


 


(C)           THE REPRESENTATIONS AND WARRANTIES HEREIN AND IN THE CREDIT
AGREEMENT AND THE OTHER LOAN DOCUMENTS SHALL BE TRUE AND CORRECT IN ALL MATERIAL
RESPECTS ON AND AS OF THE DATE HEREOF, AS THOUGH MADE ON SUCH DATE (EXCEPT TO
THE EXTENT THAT SUCH REPRESENTATIONS AND WARRANTIES RELATE SOLELY TO AN EARLIER
DATE).


 


(D)           NO DEFAULT OR EVENT OF DEFAULT SHALL HAVE OCCURRED AND BE
CONTINUING ON THE DATE HEREOF, NOR SHALL RESULT FROM THE CONSUMMATION OF THE
TRANSACTIONS CONTEMPLATED HEREIN.


 


(E)           NO MATERIAL ADVERSE CHANGE SHALL HAVE OCCURRED, NOR SHALL RESULT
FROM THE CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED HEREIN.


 


(F)            NO INJUNCTION, WRIT, RESTRAINING ORDER, OR OTHER ORDER OF ANY
NATURE PROHIBITING, DIRECTLY OR INDIRECTLY, THE CONSUMMATION OF THE TRANSACTIONS
CONTEMPLATED HEREIN SHALL HAVE BEEN ISSUED AND REMAIN IN FORCE BY ANY
GOVERNMENTAL AUTHORITY AGAINST ANY BORROWER, ANY GUARANTOR, AGENT, OR ANY
LENDER.


 


4.     REPRESENTATIONS AND WARRANTIES.  EACH BORROWER REPRESENTS AND WARRANTS TO
THE LENDER GROUP AS FOLLOWS:


 


(A)           IT IS DULY ORGANIZED AND EXISTING AND IN GOOD STANDING UNDER THE
LAWS OF THE JURISDICTION OF ITS ORGANIZATION AND IS QUALIFIED TO DO BUSINESS IN
ANY STATE WHERE THE FAILURE TO BE SO QUALIFIED REASONABLY COULD BE EXPECTED TO
RESULT IN A MATERIAL ADVERSE CHANGE.


 


(B)           THE EXECUTION, DELIVERY, AND PERFORMANCE OF THIS AMENDMENT AND OF
THE CREDIT AGREEMENT, AS AMENDED HEREBY, (I) ARE WITHIN ITS POWERS, (II) HAVE
BEEN DULY AUTHORIZED BY ALL NECESSARY ACTION, AND (III) ARE NOT IN CONTRAVENTION
OF ANY LAW, RULE, OR REGULATION APPLICABLE TO IT, OR ANY ORDER, JUDGMENT,
DECREE, WRIT, INJUNCTION, OR AWARD OF ANY ARBITRATOR, COURT, OR GOVERNMENTAL
AUTHORITY, OR OF THE TERMS OF ITS GOVERNING DOCUMENTS, OR OF ANY CONTRACT OR
UNDERTAKING TO WHICH IT IS A PARTY OR BY WHICH ANY OF ITS PROPERTIES MAY BE
BOUND OR AFFECTED.

 

2

--------------------------------------------------------------------------------


 


(C)           THIS AMENDMENT AND THE CREDIT AGREEMENT, AS AMENDED HEREBY, ARE
LEGAL, VALID AND BINDING OBLIGATIONS OF SUCH BORROWER, ENFORCEABLE AGAINST SUCH
BORROWER IN ACCORDANCE WITH THEIR RESPECTIVE TERMS.


 


(D)           NO DEFAULT OR EVENT OF DEFAULT HAS OCCURRED AND IS CONTINUING ON
THE DATE HEREOF OR AS OF THE DATE UPON WHICH THE CONDITIONS PRECEDENT SET FORTH
HEREIN ARE SATISFIED.


 


5.     RELEASE BY BORROWER.


 


(A)           EFFECTIVE ON THE DATE HEREOF, EACH BORROWER, FOR ITSELF AND ON
BEHALF OF ITS RESPECTIVE SUCCESSORS, ASSIGNS, AND OFFICERS, DIRECTORS,
EMPLOYEES, AGENTS AND ATTORNEYS, AND ANY PERSON ACTING FOR OR ON BEHALF OF, OR
CLAIMING THROUGH IT, HEREBY WAIVES, RELEASES, REMISES AND FOREVER DISCHARGES
AGENT AND EACH LENDER, EACH OF THEIR RESPECTIVE AFFILIATES, AND EACH OF THEIR
RESPECTIVE SUCCESSORS IN TITLE, PAST, PRESENT AND FUTURE OFFICERS, DIRECTORS,
EMPLOYEES, LIMITED PARTNERS, GENERAL PARTNERS, INVESTORS, ATTORNEYS, ASSIGNS,
SUBSIDIARIES, SHAREHOLDERS, TRUSTEES, AGENTS AND OTHER PROFESSIONALS (EACH A
“RELEASEE” AND COLLECTIVELY, THE “RELEASEES”), FROM ANY AND ALL PAST, PRESENT
AND FUTURE CLAIMS, SUITS, LIENS, LAWSUITS, ADVERSE CONSEQUENCES, AMOUNTS PAID IN
SETTLEMENT, DEBTS, DEFICIENCIES, DIMINUTION IN VALUE, DISBURSEMENTS, DEMANDS,
OBLIGATIONS, LIABILITIES, CAUSES OF ACTION, DAMAGES, LOSSES, COSTS AND EXPENSES
OF ANY KIND OR CHARACTER,  WHETHER BASED IN EQUITY, LAW, CONTRACT, TORT, IMPLIED
OR EXPRESS WARRANTY, STRICT LIABILITY, CRIMINAL OR CIVIL STATUTE OR COMMON LAW
(EACH A “CLAIM” AND COLLECTIVELY, THE “CLAIMS”), WHETHER KNOWN OR UNKNOWN, FIXED
OR CONTINGENT, DIRECT, INDIRECT, OR DERIVATIVE, ASSERTED OR UNASSERTED, MATURED
OR UNMATURED, FORESEEN OR UNFORESEEN, PAST OR PRESENT, LIQUIDATED OR
UNLIQUIDATED, SUSPECTED OR UNSUSPECTED, WHICH SUCH BORROWER EVER HAD, NOW HAS,
OR MIGHT HEREAFTER HAVE AGAINST ANY SUCH RELEASEE WHICH RELATES, DIRECTLY OR
INDIRECTLY TO THE CREDIT AGREEMENT, ANY OTHER LOAN DOCUMENT, OR TO ANY ACTS OR
OMISSIONS OF ANY SUCH RELEASEE WITH RESPECT TO THE CREDIT AGREEMENT OR ANY OTHER
LOAN DOCUMENT, OR TO THE LENDER-BORROWER RELATIONSHIP EVIDENCED BY THE LOAN
DOCUMENTS, EXCEPT FOR THE DUTIES AND OBLIGATIONS SET FORTH IN THE LOAN
DOCUMENTS.  AS TO EACH AND EVERY CLAIM RELEASED HEREUNDER, EACH BORROWER HEREBY
REPRESENTS THAT IT HAS RECEIVED THE ADVICE OF LEGAL COUNSEL WITH REGARD TO THE
RELEASES CONTAINED HEREIN, AND HAVING BEEN SO ADVISED, SPECIFICALLY WAIVES THE
BENEFIT OF THE PROVISIONS OF SECTION 1542 OF THE CIVIL CODE OF CALIFORNIA WHICH
PROVIDES AS FOLLOWS:


 

“A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH A CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH IF
KNOWN BY HIM, MUST HAVE MATERIALLY AFFECTED HIS SETTLEMENT WITH THE DEBTOR.”

 

As to each and every Claim released hereunder, each Borrower also waives the
benefit of each other similar provision of applicable federal or state law
(including without limitation the laws of the state of New York), if any,
pertaining to general releases after having been advised by its legal counsel
with respect thereto.

 

Each Borrower acknowledges that it may hereafter discover facts different from
or in addition to those now known or believed to be true with respect to such
Claims and agrees that this instrument shall be and remain effective in all
respects notwithstanding any such

 

3

--------------------------------------------------------------------------------


 

differences or additional facts.  Each Borrower understands, acknowledges and
agrees that the release set forth above may be pleaded as a full and complete
defense and may be used as a basis for an injunction against any action, suit or
other proceeding which may be instituted, prosecuted or attempted in breach of
the provisions of such release.

 


(B)           EACH BORROWER, FOR ITSELF AND ON BEHALF OF ITS RESPECTIVE
SUCCESSORS, ASSIGNS, AND OFFICERS, DIRECTORS, EMPLOYEES, AGENTS AND ATTORNEYS,
AND ANY PERSON ACTING FOR OR ON BEHALF OF, OR CLAIMING THROUGH IT, HEREBY
ABSOLUTELY, UNCONDITIONALLY AND IRREVOCABLY, COVENANTS AND AGREES WITH AND IN
FAVOR OF EACH RELEASEE ABOVE THAT IT WILL NOT SUE (AT LAW, IN EQUITY, IN ANY
REGULATORY PROCEEDING OR OTHERWISE) ANY RELEASEE ON THE BASIS OF ANY CLAIM
RELEASED, REMISED AND DISCHARGED BY SUCH PERSON PURSUANT TO THE ABOVE RELEASE. 
EACH BORROWER FURTHER AGREES THAT IT SHALL NOT DISPUTE THE VALIDITY OR
ENFORCEABILITY OF THE CREDIT AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS OR ANY
OF ITS OBLIGATIONS THEREUNDER, OR THE VALIDITY, PRIORITY, ENFORCEABILITY OR THE
EXTENT OF AGENT’S LIEN ON ANY ITEM OF COLLATERAL UNDER THE CREDIT AGREEMENT OR
THE OTHER LOAN DOCUMENTS.  IF ANY BORROWER OR ANY OF ITS RESPECTIVE SUCCESSORS,
ASSIGNS, OR OFFICERS, DIRECTORS, EMPLOYEES, AGENTS OR ATTORNEYS, OR ANY PERSON
ACTING FOR OR ON BEHALF OF, OR CLAIMING THROUGH IT VIOLATE THE FOREGOING
COVENANT, SUCH PERSON, FOR ITSELF AND ITS SUCCESSORS, ASSIGNS AND LEGAL
REPRESENTATIVES, AGREES TO PAY, IN ADDITION TO SUCH OTHER DAMAGES AS ANY
RELEASEE MAY SUSTAIN AS A RESULT OF SUCH VIOLATION, ALL ATTORNEYS’ FEES AND
COSTS INCURRED BY SUCH RELEASEE AS A RESULT OF SUCH VIOLATION.


 


6.     CHOICE OF LAW.  THE VALIDITY OF THIS AMENDMENT, ITS CONSTRUCTION,
INTERPRETATION AND ENFORCEMENT, THE RIGHTS OF THE PARTIES HEREUNDER, SHALL BE
DETERMINED UNDER, GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NEW YORK.


 


7.     COUNTERPART EXECUTION.  THIS AMENDMENT MAY BE EXECUTED IN ANY NUMBER OF
COUNTERPARTS, ALL OF WHICH WHEN TAKEN TOGETHER SHALL CONSTITUTE ONE AND THE SAME
INSTRUMENT, AND ANY OF THE PARTIES HERETO MAY EXECUTE THIS AMENDMENT BY SIGNING
ANY SUCH COUNTERPART.  DELIVERY OF AN EXECUTED COUNTERPART OF THIS AMENDMENT BY
TELEFACSIMILE OR OTHER ELECTRONIC METHOD SHALL BE EQUALLY AS EFFECTIVE AS
DELIVERY OF AN ORIGINAL EXECUTED COUNTERPART OF THIS AMENDMENT.  ANY PARTY
DELIVERING AN EXECUTED COUNTERPART OF THIS AMENDMENT BY TELEFACSIMILE OR OTHER
ELECTRONIC METHOD ALSO SHALL DELIVER AN ORIGINAL EXECUTED COUNTERPART OF THIS
AMENDMENT, BUT THE FAILURE TO DELIVER AN ORIGINAL EXECUTED COUNTERPART SHALL NOT
AFFECT THE VALIDITY, ENFORCEABILITY, AND BINDING EFFECT OF THIS AMENDMENT.


 


8.     EFFECT ON LOAN DOCUMENTS.


 


(A)           THE CREDIT AGREEMENT, AS AMENDED HEREBY, AND EACH OF THE OTHER
LOAN DOCUMENTS SHALL BE AND REMAIN IN FULL FORCE AND EFFECT IN ACCORDANCE WITH
THEIR RESPECTIVE TERMS AND HEREBY ARE RATIFIED AND CONFIRMED IN ALL RESPECTS. 
THE EXECUTION, DELIVERY, AND PERFORMANCE OF THIS AMENDMENT SHALL NOT OPERATE,
EXCEPT AS EXPRESSLY SET FORTH HEREIN, AS A MODIFICATION OR WAIVER OF ANY RIGHT,
POWER, OR REMEDY OF AGENT OR ANY LENDER UNDER THE CREDIT AGREEMENT OR ANY OTHER
LOAN DOCUMENT.  THE WAIVERS, CONSENTS, AND MODIFICATIONS HEREIN ARE LIMITED TO
THE SPECIFICS HEREOF, SHALL NOT APPLY WITH RESPECT TO ANY FACTS OR OCCURRENCES
OTHER THAN THOSE ON WHICH THE SAME ARE BASED, SHALL NOT EXCUSE FUTURE
NON-COMPLIANCE WITH THE LOAN DOCUMENTS, AND SHALL NOT OPERATE AS A CONSENT TO
ANY FURTHER OR OTHER MATTER UNDER THE LOAN DOCUMENTS.

 

4

--------------------------------------------------------------------------------


 


(B)           UPON AND AFTER THE EFFECTIVENESS OF THIS AMENDMENT, EACH REFERENCE
IN THE CREDIT AGREEMENT TO “THIS AGREEMENT”, “HEREUNDER”, “HEREIN”, “HEREOF” OR
WORDS OF LIKE IMPORT REFERRING TO THE CREDIT AGREEMENT, AND EACH REFERENCE IN
THE OTHER LOAN DOCUMENTS TO “THE CREDIT AGREEMENT”, “THEREUNDER”, “THEREIN”,
“THEREOF” OR WORDS OF LIKE IMPORT REFERRING TO THE CREDIT AGREEMENT, SHALL MEAN
AND BE A REFERENCE TO THE CREDIT AGREEMENT AS MODIFIED AND AMENDED HEREBY.


 


(C)           TO THE EXTENT THAT ANY TERMS AND CONDITIONS IN ANY OF THE LOAN
DOCUMENTS SHALL CONTRADICT OR BE IN CONFLICT WITH ANY TERMS OR CONDITIONS OF THE
CREDIT AGREEMENT, AFTER GIVING EFFECT TO THIS AMENDMENT, SUCH TERMS AND
CONDITIONS ARE HEREBY DEEMED MODIFIED OR AMENDED ACCORDINGLY TO REFLECT THE
TERMS AND CONDITIONS OF THE CREDIT AGREEMENT AS MODIFIED OR AMENDED HEREBY.


 


(D)           THIS AMENDMENT IS A LOAN DOCUMENT.


 


9.     ENTIRE AGREEMENT.  THIS AMENDMENT EMBODIES THE ENTIRE UNDERSTANDING AND
AGREEMENT BETWEEN THE PARTIES HERETO WITH RESPECT TO THE SUBJECT MATTER HEREOF
AND SUPERSEDES ANY AND ALL PRIOR OR CONTEMPORANEOUS AGREEMENTS OR UNDERSTANDINGS
WITH RESPECT TO THE SUBJECT MATTER HEREOF, WHETHER EXPRESS OR IMPLIED, ORAL OR
WRITTEN.


 


10.   EXPENSES.  BORROWERS AGREE TO REIMBURSE THE LENDER GROUP FOR THE LENDER
GROUP EXPENSE INCURRED IN CONNECTION WITH THIS AMENDMENT, INCLUDING THE
REASONABLE LEGAL FEES AND DISBURSEMENTS OF PAUL, HASTINGS, JANOFSKY & WALKER
LLP, AS COUNSEL FOR THE AGENT.


 

[signature page follows]

 

5

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have entered into this Amendment as of the date
first above written.

 

 

 

155 EAST TROPICANA, LLC,
a Nevada limited liability company, as a
Borrower

 

 

 

 

By:

/s/ Deborah J. Pierce

 

Title:

Deborah J. Pierce, Chief Financial
Officer

 

 

 

 

155 EAST TROPICANA FINANCE CORP.
a Nevada corporation, as a Borrower

 

 

 

 

By:

/s/ Deborah J. Pierce

 

Title:

Deborah J. Pierce, Treasurer

 

 

 

 

 

 

 

WELLS FARGO FOOTHILL, INC.,
a California corporation, as Agent and as a
Lender

 

 

 

 

By:

/s/ Steven S. Scott

 

Title:

Vice President

 

AMENDMENT NUMBER FOUR TO CREDIT AGREEMENT

 

--------------------------------------------------------------------------------